DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
This action is in reply to the reply filed on November 11, 2020 (hereinafter “Reply”).
Claims 1-10, 13, 17, 19-23, 25-28, 30-32, and 34 are amended.
Claim 18 is cancelled.
Claims 1-17 and 19-34 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-30 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-17 and 19-34 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-17 and 19-34 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified 
The claims recite the following limitations. Claim 1 recites accessing data associated with users generated based on interactions of the user interface of an application via a client device; determining an indication of a likelihood that a first user will complete a target action within the user interface of the application based on the data but that a second user will not complete a target action within the user interface of the application; and determining whether or not to display any advertising content in the user interface of the application based on the indications of likelihood for the first and second users, and that the determining is based on segmenting the users into a first and second groups of users that is determined based on the determined indication of the likelihood that the users will or will not complete a target action within the user interface of the application and responsive to the segmenting, determining whether to display the advertising or to suppress the advertising. Claims 2-9 and 13-34 recite characteristics of the data being analyzed or additional steps used in manipulating the data. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—for the following reasons. First, the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. Second, the claimed features identified above manage personal behavior or relationships or interactions between people including (but not limited to) following rules or instructions.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an 
Thus, the concepts set forth in claims 1-17 and 19-34 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites that the method is computer-implemented, its steps are performed by at least one processor, an interface of an application, a client device, and triggering display of advertising content in a portion of the user interface of the application. Claim 10 recites that the display that is triggered is an interactive user interface. Claim 11 recites that the display that is triggered is a new web page. Claim 12 recites that the results are displayed in the interactive user interface.
Examiner notes that claim 1 recites suppressing […] display of any advertising content, which, under the broadest reasonable interpretation consistent with the specification, includes not performing any action when it is expected or known that no advertising content will be displayed. Such inaction does not constitute positively required step, let alone one that could be considered an additional element. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
computer, processor, (interactive user) interface of an application, client device, display, and web page—are recited at a high level of generality (see, e.g., pp. 56-60 of the Specification). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to receive data and to send data (e.g., an ad) to a user device via a web page and display it is the insignificant, extra-solution activity of mere data gathering and outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of online computer system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-17 and 19-34 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-17 and 19-34 are directed to abstract ideas.

Step 2B
Claims 1-17 and 19-34 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive data and to send data (e.g., an ad) to a user device via a web page and display it is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer in an online computer system.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-17 and 19-34 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ellis et al. (U.S. Pub. No. 2006/0212350 A1) (hereinafter “Ellis”) in view of Bosan et al. (U.S. Pub. No. 2010/0223096 A1) (hereinafter “Bosan”).

Claim 1: Ellis, as shown, discloses the following limitations:
accessing, by at least one processor, data generated based on interactions of a first user and a second user with the user interface of the application via a client device (see at least ¶ [0083]: a web site 12 may also include information 20 based on knowledge from a visitor user USR, such as based on knowledge from previous visits or actions, knowledge of the terminal 78 (FIG. 6) from which the user USR (FIG. 6) visits, or based on information entered by the user USR, e.g. such as but not limited to user identification and/or user preferences; see also at least ¶ [0084]: exemplary search engine web page 12b, such as associated with a search engine web site 14b, typically comprises a data entry screen 32, whereby one or more key words and/or phrases 34 can be entered by a user USR. Upon initiation of a search, such as by a selectable control 36, a search is performed, yielding results 38, of which some or all are indicated on the web page 14b. The resultant content 16 is typically presented as a ranked summary list 40 of search result elements 46 having associated links 48, whereby the user USR can click, i.e. controllably navigate, to a website 12 associated with the search result elements 46; see also at least ¶ [0128]: when a user USR navigates 502 to view a publisher page 12 through a user terminal 78, an ad request 402 is generated and sent to the system 174. The automated ad request 402 is then matched to the stored analysis results 412 associated with the viewed page 12, which may preferably further include secondary analysis information 406 (FIG. 6, FIG. 12); see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0020], [0089]-[0090], [0095], [0100], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]);
determining, by the at least one processor, a first indication of a likelihood that the first user will complete a target action within the user interface of the application and a second indication of a likelihood that the second user will not complete a target action within the user interface of the application based on the data generated based on interactions of the first user and the second user with the user interface of the application via a client device (see at least ¶ [0132]: selective determination 508 will and will not complete a target action—to select advertising for a user; see also at least ¶ [0089]: based on selected actions 86 by a user USR 78, such as a view, click, or purchase, an advertiser 72 is made aware or updated of the Action, i.e. results; see also at least ¶  [0095]: user actions 128, such as but not limited to clicks, sales, sign-ups, and/or confirmations are received 130 by an action tracking module 132, which also preferably provides feedback 166 for the system 174; see also at least ¶ [0106]: one ad might appeal to price-sensitive customers USR who end up purchasing just the product 590 advertised 188, whereas the other ad 188 might appeal to price-insensitive customers USR who end up purchasing much more than just the advertised product 188. By paying for each action 188 separately as it occurs, the advertiser 72 automatically conveys to the system 174 the true underlying value of each different ad 188. The advertiser 72 is not required to know ahead of time how much each ad 188 is worth, and doesn’t need to measure the value, as the system 174 inherently provides the value on behalf of the advertiser 72; see also at least ¶¶ [0100], [0114], [0154], [0177]-[0179], [0183], [0416]);
determining, by the at least one processor, whether or not to display any advertising content within a portion of the user interface of the application based on the determined first indication of the likelihood that the first user will complete the target action within the user interface of the application and the determined second indication of the likelihood that the second user will not complete the target action within the user interface of the application (see at least ¶ [0096]: enhanced online advertising system 174 and associated processes, e.g. 200 (FIG. 7), 400 (FIG. 12), 500 (FIG. 19), provide an automatically targeted network for text and graphical advertising that is preferably based on cost-per-, wherein the act of determining further comprises acts of:
segmenting the first user into a first group of users, the first group of users being determined based on the determined first indication of the likelihood that the user will complete the target action within the user interface of the application (see at least ¶ [0128]: the automated ad request 402 is then matched to the stored analysis results 412 associated with the viewed page 12, which may preferably further include secondary analysis information 406 (FIG. 6, FIG. 12). The user USR is also preferably matched to a profile 524, such as an anonymous profile 524, stored in a profile database 522. One or more of the best available stored ads 188 are selectively determined 508, based on a prediction of effective impression revenue of the ads (ECPM), which is preferably a function of the stored analysis results 412 and/or the matched profile 52. One or more of the top ranked ads 188 are then returned 512 to the user terminal 78 for served display 194 (FIG. 6) within the served 192 (FIG. 6) page 12. All users that have at least one common ; 
segmenting the second user into a second group of users, the second group of users being determined based on the determined second indication of the likelihood that the user will not complete the target action within the user interface of the application (see at least ¶ [0128]: the automated ad request 402 is then matched to the stored analysis results 412 associated with the viewed page 12, which may preferably further include secondary analysis information 406 (FIG. 6, FIG. 12). The user USR is also preferably matched to a profile 524, such as an anonymous profile 524, stored in a profile database 522. One or more of the best available stored ads 188 are selectively determined 508, based on a prediction of effective impression revenue of the ads (ECPM), which is preferably a function of the stored analysis results 412 and/or the matched profile 52. One or more of the top ranked ads 188 are then returned 512 to the user terminal 78 for served display 194 (FIG. 6) within the served 192 (FIG. 6) page 12. Any combination of users that do not have at least one common characteristic and that received the ad can be considered as being in a second group; see also at least ¶¶ [0102], [0110], [0115], [0128], [0137] and [0170]);
responsive to the act of segmenting the second user into the second group of users, determining to display any advertising content to the second user within the user interface of the application (see at least ¶ [0128]: one or more of the top ranked ads 188 are then returned 512 to the user terminal 78 for served display 194 (FIG. 6) within the served 192 (FIG. 6) page 12. The decision to display an ad is a decision to display some—i.e., any—advertising; see also at least ¶¶ [0096], [0110], [0137], and [0170]); and
in response to determining to display any advertising content to the second user, triggering, by the at least one processor, display of the advertising content in the portion of the user interface of the application to the second user of the second group of users (see at least ¶¶ [0083]-[0084]: display of .

Ellis does not explicitly disclose, but Bosan, as shown, teaches the following limitations:
responsive to the act of segmenting the first user into the first group of users, determining to not display any advertising content to the first user within the user interface of the application (see at least ¶ [0113]: similar subsidization scenarios may be defined for a home based wireless server providing services to users having a family or other group plan of wireless services. Under an example group plan, two users may have limited exemptions, so long as neither exceeds an individual traffic threshold, while three users have no exemptions. Alternatively, in accordance with a different subsidization plan, all users receive advertisements (i.e. the limited exemption terminates) once the total traffic for all users in the group in a time period exceeds a thresholds. In a further alternative, all users receive advertisements for the first N (e.g. 100) service requests (e.g. voice calls made or sent SMS messages) in a given time period. Thereafter, advertisements for the remainder of the period terminate—i.e., are suppressed; see also at least ¶¶ [0112] and [0149]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for suppressing advertising taught by Bosan with the enhanced online advertising system disclosed by Ellis, because Bosan teaches at ¶ [0112]-[0113] that its techniques allow device usage to be subsidized based on users being exposed to a limited amount of advertising, and one of skill in the art would have recognized that this provides benefits to both the end user (in the form of subsidized use of the mobile device and network before or after viewing advertising), the network provider, and the advertiser. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for suppressing advertising taught by Bosan with the 

Claim 2: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of accessing the data associated with the first user and the second user comprises accessing client activity signals based on real time interactions of the first user and the second user with the user interface of the application (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 3: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of accessing the client activity signals comprises accessing the client activity signals based on real time interactions of the first user and the second user with the user interface of the application while searching for one or more products or services for purchase (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0020], [0089]-[0090], [0095], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 4: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of accessing the data associated with the first user and the second user comprises accessing data indicating past activity of the first user and the second user (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 5: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of accessing the data indicating past activity of the first user and the second user comprises accessing data indicating at least one of: a source from which the first user or the second user navigated to the user interface of the application, a method by which the first user or the second user navigated to the user interface of the application, or one or more instances in which the target action was previously performed by the first user or the second user (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0100], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 6: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of accessing data indicating the method by which the first user and the second user navigated to the user interface of the application comprises accessing data indicating at least one of: selection of a bookmark, selecting a result from a search performed on a search site, typing in a URL, selection of an ad for the user interface of the application, or access from an email (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0100], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 7: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of accessing data indicating the source from which the first user or the second user navigated to the user interface of the application comprises accessing data indicating at least one of: a category of a website from which the user navigated to the user interface of the application, and a website separate from a website of the application (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0100], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 8: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
identifying a context of the first user in the user interface of the application (see at least ¶ [0170]: to select ads for a publisher web page 12 and a user USR, the enhanced online advertising system 174 gathers a large amount information about the page 12, the publisher 76, the advertiser 72, and/or the user 72, and may preferably include many other factors. The gathered and stored information is referred to herein as the "context". The enhanced online advertising system 174 then uses the con- text like a search query, such as to search in real time, or to search and then briefly cache 635 (FIG. 30), through millions of ads 188 to find the few ads 188 that are most relevant to display 194; see also at least [0196]); and 
determining the first indication of the likelihood that the first user will complete the target action based on the identified context (see at least ¶ [0170]; see also at least ¶ [0176]: he enhanced online advertising system 174 is able to predict the revenue related to an ad impression 572 for an ad 188 that has never even been seen before, in a context, e.g. a publisher page 12 and user USR that have also not been seen before; see also at least [0196]).

Claim 9: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining, based on the context, an intent of the second user to purchase a product or service (see at least ¶¶ [0170], [0176], and [0196]).

Claim 10: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of triggering displaying of the advertising content comprises triggering generation of an interactive user interface, the interactive user interface displaying the advertising content and allowing the second user to locate a product or service from a plurality of content providers (see at least ¶ [0084]: exemplary search engine web page 12b, such as associated with a search engine web site 14b, typically comprises a data entry screen 32, whereby one or more key words and/or phrases 34 can be entered by a user USR. Upon initiation of a search, such as by a selectable control 36, a search is performed, yielding results 38, of which some or all are indicated on the web page 14b. The resultant content 16 is typically presented as a ranked summary list 40 of search result elements 46 having associated links 48, whereby the user USR can click, i.e. controllably navigate, to a website 12 associated with the search result elements 46; see also at least ¶ [0184]; see also at least ¶ [0143]: the user USR may be provided with contextual links or user initiated searches from a first product 590, e.g. 590a to one or more other products 590, e.g. such as a bike helmet 590b; see also at least ¶¶ [0118]-[0121], [0127], and [0142]).

Claim 11: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of triggering displaying of the interactive user interface comprises triggering displaying of the interactive user interface in a new web page (see at least ¶¶ [0084], [0118]-[0121], [0127], [0142]-[0143], and [0184]).

Claim 12: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
performing of a search for the product or service and/or the at least one related product or service (see at least ¶ [0143]: the user USR may be provided with contextual links or user initiated searches from a first product 590, e.g. 590a to one or more other products 590, e.g. such as a bike helmet 590b; see also at least ¶¶ [0118]-[0121], [0127], and [0142]); and 
displaying of search results from the plurality of content providers in the interactive user interface (see at least ¶ [0143]: the user USR may then typically navigate to a confirmation page 232, such as having a shopping cart 588, which may include one or more beacons 234 associated with actions 86, such as a beacon 234a associated with lead generation 86 at the advertiser site 186, e.g. by a customer USR providing an email address and/or other contact information, a beacon 234b responsive to the entry 86 of payment information, and/or a beacon 234n responsive to a final confirmation of a purchase checkout 86 of one or more items 590 in the shopping cart 588; see also at least ¶¶ [0118]-[0121], [0127], and [0142]).

Claim 13: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining an intent of the second user to purchase a product or service (see at least ¶ [0143]: the user USR may be provided with contextual links or user initiated searches from a first product 590, ; and 
determining whether to display the advertising content in the user interface responsive to an indication of at least one of: a type of the product or service, a relative value of the product or service, availability of the product or service, a price of the product or service, or a profit margin associated with the product or service (see at least ¶ [0143]: the user USR may then typically navigate to a confirmation page 232, such as having a shopping cart 588, which may include one or more beacons 234 associated with actions 86, such as a beacon 234a associated with lead generation 86 at the advertiser site 186, e.g. by a customer USR providing an email address and/or other contact information, a beacon 234b responsive to the entry 86 of payment information, and/or a beacon 234n responsive to a final confirmation of a purchase checkout 86 of one or more items 590 in the shopping cart 588; see also at least ¶¶ [0118]-[0121], [0127], and [0142]).

Claim 14: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the target action comprises a transaction to purchase a product or service (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0100], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]).

Claim 15: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the target action comprises clicking on at least one paid placement associated with a provider of a product or service (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking .

Claim 16: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the target action comprises submitting user contact information within the interface (see at least ¶ [0143]: the user USR may then typically navigate to a confirmation page 232, such as having a shopping cart 588, which may include one or more beacons 234 associated with actions 86, such as a beacon 234a associated with lead generation 86 at the advertiser site 186, e.g. by a customer USR providing an email address and/or other contact information, a beacon 234b responsive to the entry 86 of payment information, and/or a beacon 234n responsive to a final confirmation of a purchase checkout 86 of one or more items 590 in the shopping cart 588).

Claim 17: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining a user score based on the second indication of the likelihood that the second user will complete the target action (see at least ¶ [0132]: selective determination 508 of ads 188 is preferably based upon either predicted or observed effective impression revenue of the ads (ECPM), in an enhanced online advertising system 174; see also at least ¶¶ [0133]-[0136]: the system uses observed action rates or predicted probabilities—i.e., both indications of likelihood that a user will complete a target action—to select advertising for a user; see also at least ¶ [0089]: based on selected actions 86 by a user USR 78, such as a view, click, or purchase, an advertiser 72 is made aware or updated of the Action, i.e. results; see also at least ¶  [0095]: user actions 128, such as but not limited to clicks, sales, sign-ups, and/or confirmations are received 130 by an action tracking module 132, which also preferably provides feedback 166 for the system 174; see also at least ¶¶ [0100], [0114], [0177]-[0179], [0183], [0416]); and 
determining whether to display the advertising content to the second user based on the user score (see at least ¶ [0096]: enhanced online advertising system 174 and associated processes, e.g. 200 (FIG. 7), 400 (FIG. 12), 500 (FIG. 19), provide an automatically targeted network for text and graphical advertising that is preferably based on cost-per-action (CPA) bidded pricing, wherein the action comprises any of acquisition, purchase, download, registration, donation, click (CPC), and branding impression (CPM). A search, i.e. relevance, component 104 integrates contextual, search and/or behavioral relevance features to optimize ad selection for advertisers 72; see also at least ¶ [0110]: as the system 174 automatically analyzes, i.e. configures 208 the assets associated with the entered advertiser campaign 222, such as to provide contextual analysis of any and all content 228, 230, 188, 240 the relevance of the advertiser campaign 222 and ads 188 are automatically determined. Overall relevance in the enhanced online advertising system 174 is not limited to the analysis 208 of advertiser assets 228, 230, 188, as the system 174 preferably provides a comprehensive determine of relevance, such as including relevance to publisher assets and relevance to users USR; see also at least ¶ [0128]: One or more of the best available stored ads 188 are selectively determined 508, based on a prediction of effective impression revenue of the ads (ECPM), which is preferably a function of the stored analysis results 412 and/or the matched profile 52. One or more of the top ranked ads 188 are then returned 512 to the user terminal 78 for served display 194 (FIG. 6) within the served 192 (FIG. 6) page 12; see also at least ¶¶ [0134]-[0137] and [0170]).

Claim 19: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining whether to display the advertising content to the second user by comparing the user score to a reference value (see at least ¶ [0204]: the past performance of an advertiser 72 with users USR in the same geographic location as the current user USR, such as based on IP address, may be considered to be relevant. For example, the IP address of the current user USR may be determined to be relevant in conjunction with the past performance of ads 188 by the advertiser 72, e.g. the system may observe a distribution of the response to an advertiser's ads 188 by geographic location, using the IP address of the ; and 
triggering displaying of the advertising content as part of the user interface of the application based on a result of comparing the user score to the reference value (see at least ¶ [0204]: Such location-based relevance may preferably be used for advertisers 72 and/or ads 188 that have a geographic appeal, such as for ads 188 for a service-based company that are particularly relevant to regions in which the company serves, or for business entities 72 that have regional stores near a user USR; see also at least ¶¶ [0205]-[0206]).

Claim 20: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
in response to determining to not display the advertising content to the first user, triggering reduction of visibility of the advertising content to the first user (see at least ¶ [0273]: he observation server 40 is made aware 812 of the new ads budget and initial observed CPA, such as in case of a modified ad 188, so that the observation server 640 can stop the ad if 188 the budget is exceeded; see also at least ¶¶ [0123] and [0348]. Examiner notes that the advertising content in this claim is not recited to exclude any—i.e., all—advertising content as in claim 1).

Claim 21: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
modifying the advertising content based on the indication of the likelihood that the first user will complete the target action (see also at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶ [0089]: based on selected actions 86 by a user .

Claim 22: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
providing at least a portion of the data related to the user as first input to a model to obtain a corresponding output (see at least ¶ [0128]: subsequent actions 86 are then tracked back 132 to the system 174 which, in addition to other system functions, e.g. such as but not limited to tracking of revenue, can also preferably be used for machine learning 516, whereby the system 174 provides feedback to the determination step 508; see also at least ¶¶ [0089]-[0090], [0095], [0100], [0111], [0114], [0131], [0156], [0159]-[0160], and [0199]); and
determining the indication of the likelihood that the first user will complete the target action based on the output (see at least ¶ [0128]: One or more of the best available stored ads 188 are selectively determined 508, based on a prediction of effective impression revenue of the ads (ECPM), which is preferably a function of the stored analysis results 412 and/or the matched profile 52. One or more of the top ranked ads 188 are then returned 512 to the user terminal 78 for served display 194 (FIG. 6) within the served 192 (FIG. 6) page 12; see also at least ¶¶ [0137], [0170], and [0178]-[0179]).

Claim 23: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining whether to display the advertising content in the user interface responsive to: 
determining a user status (see at least ¶ [0204]: the past performance of an advertiser 72 with users USR in the same geographic location as the current user USR, such as based on IP ; and
determining the indication of the likelihood that the first user will complete the target action based the user status (see at least ¶ [0204]: Such location-based relevance may preferably be used for advertisers 72 and/or ads 188 that have a geographic appeal, such as for ads 188 for a service-based company that are particularly relevant to regions in which the company serves, or for business entities 72 that have regional stores near a user USR; see also at least ¶¶ [0205]-[0206]).

Claim 24: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
comparing the user status to a set of predetermined criteria (see at least ¶ [0204]: the past performance of an advertiser 72 with users USR in the same geographic location as the current user USR, such as based on IP address, may be considered to be relevant. For example, the IP address of the current user USR may be determined to be relevant in conjunction with the past performance of ads 188 by the advertiser 72, e.g. the system may observe a distribution of the response to an advertiser's ads 188 by geographic location, using the IP address of the users USR who have completed actions 86, wherein a ranking feature comprises the percent of all users USR who have responded to the advertiser USR who are in the same geographic region as the current user USR; see also at least ¶¶ [0205]-[0206]); and 
responsive to the comparison, determining whether to display the advertising content in the user interface (see at least ¶ [0204]: Such location-based relevance may preferably be used for advertisers 72 .

Claim 25: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining whether to display the advertising content in the user interface responsive to an indication of at least one of: whether the first user or second user has previously completed the target action, whether the first user or second user has previously visited the user interface of the application, whether the first user or second user is logged in to the application, whether the first user or second user is a registered user of the application, whether the first user or second user is a member of loyalty program associated with the application an indication of a location of the first user or second user, or an indication of a current time of the first user or second user (see at least ¶ [0132]: selective determination 508 of ads 188 is preferably based upon either predicted or observed effective impression revenue of the ads (ECPM), in an enhanced online advertising system 174; see also at least ¶¶ [0133]-[0136]: the system uses observed action rates or predicted probabilities—i.e., both indications of likelihood that a user will complete a target action—to select advertising for a user; see also at least ¶ [0089]: based on selected actions 86 by a user USR 78, such as a view, click, or purchase, an advertiser 72 is made aware or updated of the Action, i.e. results; see also at least ¶  [0095]: user actions 128, such as but not limited to clicks, sales, sign-ups, and/or confirmations are received 130 by an action tracking module 132, which also preferably provides feedback 166 for the system 174; see also at least ¶¶ [0100], [0114], [0177]-[0179], [0183], [0416]).

Claim 26: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining whether to display the advertising content in the user interface responsive to an indication of at least one of: at least one search previously performed by the first user or second user, at least one previous purchase performed by the first user or second user, browsing activity of the first user or second user, progress that the first user or second user has made towards a checkout step, presence of one or more items in a shopping cart of the first user or second user, a URL associated with the user interface, or a duration of time that the first user or second user has interacted with the user interface of the application (see at least ¶ [0132]: selective determination 508 of ads 188 is preferably based upon either predicted or observed effective impression revenue of the ads (ECPM), in an enhanced online advertising system 174; see also at least ¶¶ [0133]-[0136]: the system uses observed action rates or predicted probabilities—i.e., both indications of likelihood that a user will complete a target action—to select advertising for a user; see also at least ¶ [0089]: based on selected actions 86 by a user USR 78, such as a view, click, or purchase, an advertiser 72 is made aware or updated of the Action, i.e. results; see also at least ¶  [0095]: user actions 128, such as but not limited to clicks, sales, sign-ups, and/or confirmations are received 130 by an action tracking module 132, which also preferably provides feedback 166 for the system 174; see also at least ¶¶ [0100], [0114], [0177]-[0179], [0183], [0416]).

Claim 27: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining whether to display the advertising content in the user interface of the application based on an indication of at least one of: a profit that the first user or second user is expected to generate associated with completion of the target action, expected revenue associated with completion of the target action, an expected loss in profit or revenue for the target action if the advertising content is displayed to the first user or second user, an expected contribution per visitor (CPV) of the first user or second user, a likelihood that the first user or second user is expected to subsequently return to the user interface of the application, a likelihood that the first user or second user will leave the user interface of the application, or a lifetime value of the first user or second user (see at least ¶ [0105]: an advertiser 72 can set a .

Claim 28: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
updating the indication of the likelihood that the first user will complete the target action in real time responsive to accessing new data associated with the first user as the user interacts with the application (see at least ¶ [0170]: enhanced online advertising system 174 then uses the con- text like a search query, such as to search in real time, or to search and then briefly cache 635 (FIG. 30), through mil- lions of ads 188 to find the few ads 188 that are most relevant to display 194; see also at least ¶ [0475]).

Claim 29: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
determining whether to display the advertising content based on whether one or more advertisers are willing to pay above a threshold amount for display of the advertising content (see at least ¶ [0105]: an advertiser 72 can set a maximum bid 252 that reflects the true value of the associated action 86, while being assured that the advertiser 72 only pays a "market price", relative to other advertiser bidders 72; see also at least ¶ [0106]).

Claim 30: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the act of determining the indication of the likelihood that the first user will complete the target action comprises determining an indication of a likelihood that the first user will complete at least one action correlated or anti-correlated with the target action (see at least ¶ [0132]: selective determination 508 of ads 188 is preferably based upon either predicted or observed effective impression .

Claim 31: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
associating one or more relevance types with the intent of the second user to purchase a product or service, the relevancy types comprising at least one of retailer discovery, substitute discovery, and/or complement discovery (see at least ¶ [0025]: typically, a sophisticated advertiser will measure the rate at which people who click on an ad triggered by a given keyword phrase go on to make a purchase-the so-called “conversion rate”. Knowing the conversion rate for a keyword phrase and the maximum amount the advertiser is willing to pay for a purchase of the advertised product or service, the advertiser can then choose the maximum CPC that is profitable for clicks on that keyword phrase. For example, suppose an advertiser is willing to pay $10 to acquire a purchase of one of its products, and suppose that 10% of users who click on an ad triggered by a given keyword phrase actually go on to make a purchase—i.e., relevant in the purchaser discovering the retailer/advertiser. In this case, the advertiser would be willing to pay up to $1 for each click).

Claim 32: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
selecting, by the at least one processor, advertising content to display to the second user in response to determining to display any advertising content to the user, wherein the selecting is based on relevance types assigned to the advertising content (see at least ¶ [0025]: typically, a sophisticated advertiser will measure the rate at which people who click on an ad triggered by a given keyword phrase go on to make a purchase-the so-called “conversion rate”. Knowing the conversion rate for a keyword phrase and the maximum amount the advertiser is willing to pay for a purchase of the advertised product or service, the advertiser can then choose the maximum CPC that is profitable for clicks on that keyword phrase. For example, suppose an advertiser is willing to pay $10 to acquire a purchase of one of its products, and suppose that 10% of users who click on an ad triggered by a given keyword phrase actually go on to make a purchase—i.e., relevant in the purchaser discovering the retailer/advertiser. In this case, the advertiser would be willing to pay up to $1 for each click).

Claim 33: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein the selecting is based on a relevance type of complement discovery being assigned to the advertising content (see at least ¶ [0025]: typically, a sophisticated advertiser will measure the rate at which people who click on an ad triggered by a given keyword phrase go on to make a purchase-the so-called “conversion rate”. Knowing the conversion rate for a keyword phrase and the maximum amount the advertiser is willing to pay for a purchase of the advertised product or service, the advertiser can then choose the maximum CPC that is profitable for clicks on that keyword phrase. For example, suppose an advertiser is willing to pay $10 to acquire a purchase of one of its products, and suppose that 10% of users who click on an ad triggered by a given keyword phrase actually go on to make a purchase—i.e., relevant in the purchaser discovering the retailer/advertiser. In this case, the advertiser would be willing to pay up to $1 for each click. As applicant’s specification notes at page 35, “Complement discovery is relevant to the intent where an ad provides information about products that complement the intent (e.g., accessories, product-related services).” The advertising in Ellis is related to “purchase of the advertised product or .

Claim 34: The combination of Ellis and Bosan teaches the limitations as shown in the rejections above. Further, Ellis, as shown, discloses the following limitations:
wherein segmenting the second user into a second group of users further comprises determining the second group of users based on the one or more relevance types associated with the intent of the second user to purchase a product or service (see at least ¶ [0025]; see also at least ¶ [0128]: the automated ad request 402 is then matched to the stored analysis results 412 associated with the viewed page 12, which may preferably further include secondary analysis information 406 (FIG. 6, FIG. 12). The user USR is also preferably matched to a profile 524, such as an anonymous profile 524, stored in a profile database 522. One or more of the best available stored ads 188 are selectively determined 508, based on a prediction of effective impression revenue of the ads (ECPM), which is preferably a function of the stored analysis results 412 and/or the matched profile 52. One or more of the top ranked ads 188 are then returned 512 to the user terminal 78 for served display 194 (FIG. 6) within the served 192 (FIG. 6) page 12. All users that have at least one common characteristic and that received the ad can be considered as being in a first group. Further, matching to the anonymous profile is segmenting into a group; see also at least ¶¶ [0102], [0110], [0115], [0128], [0137] and [0170]).

Response to Arguments
Applicant’s arguments filed November 11, 2020 have been fully considered. Applicant’s arguments regarding the rejections under § 102 are moot in view of the new grounds of rejection under § 103. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims are not directed to an abstract idea and particularly not mental processes because “The Office’s characterization of this language presents an oversimplification of the process recited by independent claim 1” and that like in Example 37 of the Office’s Subject Matter Eligibility Examples, “cannot reasonably be performed in the mind.” Reply, pp. 13-14. 
Examiner disagrees for the following reasons. 
First, applicant appears to be ignoring the distinction made in the Office Action between what is considered an abstract idea and what are identified as the additional elements. The rejections under § 101 identify the processor and its performance of steps as being an additional element, but that the accessing, determining, and segmenting steps are directed to abstract ideas. And these steps identified as being directed to abstract ideas can be purely mentally. A person could access data by looking at a piece of paper or recalling that the person saw Joe Smith interacting with content, an ad, an application, or whatever on his phone. Similarly, a person could determine a likelihood that Joe would click on an ad on his phone, keep playing a game, etc. by making a guess that Joe will keep interacting, recalling statistics about how Joe acts, or whatever means of coming up with the likelihood as long as the determination is made “based on” Joe’s interactions. These and the other steps can surely be performed mentally, and these types of analysis of “whether or not to display any advertising content” were performed before computers when newspaper editors determined “whether or not to display any advertising content” in their newspapers. Such simple, straightforward determinations do not require any sort of computing device to be made.
Second, unlike in Example 37, accessing the type of data discussed in the claims—whether by shoulder-surfing, other direct observation, recall/human memory, or reading it from a  list—does not require any computer to be able to reasonably be performed by a person. In other words, the information discussed in the claimed features identified as being directed toward abstract ideas and the uses thereof can quite simply be performed by a human mind.
Applicant argues that the claims are not directed to an abstract idea and particularly not certain methods of organizing human activity because “Applicant respectfully disagrees and maintains that claim 1 is directed to a computer-implemented method, grounded in the technical challenges of the Internet, of determining whether to display advertising content in a user interface and does not describe a certain method of organizing human activity.” Reply, p. 15. 
Examiner disagrees. USPTO guidance and the courts recognize “commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations” as examples of 
Applicant argues that the claims recite significantly more than identified abstract ideas for the following four reasons. First, applicant argues that the claim features “go beyond generic and conventional advertising content selection techniques,” just as the rules in McRO went beyond the general idea of rule-based lip-synchronized animation. Reply, p. 16. Second, applicant argues that the “determining whether to display advertising content to a said potential customers […] overrides routine and conventional activities in the field and present an inventive concept.” Id., p. 17. Third, applicant argues that the features of claim 1 “prevents display and further computations associated with such excluded messages, whereas conventional system continue to analyze such messages to determine if they are relevant.” Id. Finally, applicant argues that the claims describe a “novel interface.” Id.
Examiner disagrees for the following reasons. 
First, the claims do not appear any specialized features that are specific to how a computer would implement the identified abstract ideas; rather, the claims are structured to take concepts that have been identified as being directed to abstract ideas and add conventional computer equipment recited at a high level (e.g., a processor) to implement these identified abstract ideas. 
Second, the claims do not include or require any features that require an improvement to an advertising technique. And even if such an alleged improvement was required by the claims, it would be to the advertising and marketing fields (e.g., “targeted advertising” that “results in a reduced risk of losing revenue to competitors and better service of appropriate advertisement to users”)—not to a particular technology or technological field. In other words, the alleged improvement is to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the 
Third, contrary to applicant’s arguments that “prevents display and further computations associated with such excluded messages, whereas conventional system continue to analyze such messages to determine if they are relevant,” the claims do require this analysis that applicant says is prevented from happening: 
determining, by the at least one processor, whether or not to display any advertising content within a portion of the user interface of the application based on the determined first indication of the likelihood that the first user will complete the target action within the user interface of the application and the determined second indication of the likelihood that the second user will not complete the target action within the user interface of the application […];
segmenting the first user into a first group of users, the first group of users being determined based on the determined first indication of the likelihood that the user will complete the target action within the user interface of the application

This analysis required of excluded advertisements seems to be the exact “further computations associated with such excluded messages” that applicant alleges are not required by the claims despite being explicitly required by the claims.
Finally, the claims do not require any particular interface. Instead, the claimed interface appears to be any interface that is capable of displaying (or not displaying) an advertisement. The inclusion of the generic user-interface in the claims amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to display data on a generic user-interface is the insignificant, extra-solution activity of mere data gathering and outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). There is no indication that the combination of elements improve the functioning of a computer, its interface, or improves any other technology. See M.P.E.P. § 2106.05(a). And each of the steps that applicant argues add an alleged improvement are (besides being identified as directed to an abstract idea) performed by some entity that is not the interface, further evidencing that if the claims include features that do create an alleged improvement, it would have nothing to do with the generically-claimed interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622